 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1391 
In the House of Representatives, U. S.,

May 28, 2010
 
RESOLUTION 
Congratulating Israel for its accession to membership in the Organization for Economic Co-operation and Development. 
 
 
Whereas Israel first sent an observer delegation to the Organization for Economic Co-operation and Development (OECD) in 1994, and first began actively seeking to join the OECD in 2000, when it met the OECD’s membership requirements relating to industrial and per-capita product criteria;  
Whereas in May 2006, the OECD adopted in full the Report by the Working Party on the Implications of Future Enlargement on OECD Governance, stating that expanding membership is vital to the organization;  
Whereas Israel has been the most active nonmember country in the OECD, is a member, observer, or ad hoc observer in dozens of working bodies, is party to various OECD declarations, and is already in compliance with multiple OECD standards;  
Whereas Israel's tax burden, encompassing income and property taxes, customs duties, value-added taxes, and national insurance, is much lower than in most OECD member states;  
Whereas the World Bank ranks Israel among the 30 countries in which it is easiest to do business, and ranks Israel as tied for fourth in ease of getting credit and tied for fifth in protection of investors;  
Whereas in 2010, the World Economic Forum ranked Israel 27th out of 133 countries in its Growth Competitiveness Index, and in particular ranked Israel third in quality of scientific research institutions, fourth in utility patents, fifth in strength of investor protection, fifth in the Forum’s legal rights index, seventh in life expectancy, ninth in innovation, 15th in financial market sophistication, 15th in availability of the latest technologies, and 15th in judicial independence;  
Whereas the World Economic Forum ranked Israel 28th out of 133 countries in its 2009–2010 Networked Readiness Index and 29th out of 121 in its 2009 Enabling Trade Index;  
Whereas Israel has carried out far-reaching economic reforms in recent years with respect to taxes, labor, competition, capital markets, pension funds, energy, infrastructures, communications, transport, housing, and other fields, growing its private sector and streamlining its public sector;  
Whereas Israel is a world leader in science and technology and is home to the most high-technology start-up companies, scientific publications, and research and development spending per capita;  
Whereas membership in the OECD will likely strengthen the position of Israel in the global economy and within international financial institutions, solidify Israel's transition from an emerging market to an advanced economy, and encourage increased foreign direct investment in Israel;  
Whereas Israel’s accession to membership in the OECD will strengthen the OECD because of Israel's high living standards, free and stable markets, and commitment to democracy, human rights, and freedom;  
Whereas Israel's economic and technological standing will likely benefit OECD member states in innovation, in research and development, and in the science and technology, including high-technology, sectors;  
Whereas Israel is a strong ally and friend of the United States and supports the United States in international organizations more consistently than any other country;  
Whereas, on November 8, 2005, the House of Representatives unanimously adopted H. Res. 38, and on May 3, 2007, the Senate by unanimous consent adopted S. Res. 188, in support of Israel’s accession to membership in the OECD;  
Whereas in May 2007, during the annual meeting of the OECD’s ministerial council, OECD member states invited Israel to open talks for accession to membership in that organization;  
Whereas the Secretary-General of the OECD, Angel Gurria, has supported Israel’s candidacy for accession to OECD membership and worked to ensure that Israel’s candidacy was not politicized, and was judged by objective economic and democratic standards;  
Whereas the United States has supported Israel’s candidacy for accession to OECD membership;  
Whereas, on May 10, 2010, the 31 OECD member states unanimously agreed to invite Israel to become a member of that organization, with the OECD noting in a statement that “Israel’s scientific and technological policies have produced outstanding outcomes on a world scale.”;  
Whereas, on May 10, 2010, Israeli Prime Minister Benjamin Netanyahu noted regarding Israel’s accession to OECD membership that “Israel’s accession to the OECD has strategic importance for the process of positioning Israel’s economy as a developed and advanced economy, as well as in attracting international investments … There is still work to be done. We have done a great deal. We are doing a great deal; and we will do a great deal … so that we can be on the list of leading countries, among the 15 most advanced countries in the world. This goal is possible and it won’t take us too many years to accomplish.”;  
Whereas Israel will be welcomed into the OECD during the annual meeting of that organization’s ministerial council on May 27, 2010, and will fully accede to membership once it passes the requisite enacting legislation, a process that is likely to be completed within months; and  
Whereas Israel continues to pursue further opportunities to accede to membership or enhance its participation, as the case may be, in international forums: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates Israel for its accession to membership in the Organization for Economic Co-operation and Development (OECD);  
(2)commends the 31 nations of the OECD, as well as OECD Secretary-General Angel Gurria, for recognizing Israel’s economic success as well as its commitment to the principles of democratic government and market economy by unanimously electing Israel to OECD membership;  
(3)recognizes the importance of the strong role played by the United States in Israel’s successful bid for accession to membership in the OECD; and  
(4)calls on responsible nations to support efforts by Israel to accede to membership or enhance its participation, as the case may be, in international forums.  
 
Lorraine C. Miller,Clerk.
